Citation Nr: 9922792	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected lumbosacral strain 
with spondylolysis and status post laminectomy and fusion at 
L5-S1.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected status post-left 
knee medial meniscectomy with probable tear of the lateral 
meniscus.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative arthritis of the right knee 
prior to March 21, 1998.

4.  Entitlement to a rating in excess of 30 percent 
evaluation from March 21, 1998 for service-connected 
degenerative arthritis of the right knee.  

5.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30 beyond July 31, 1996 
for service connected right knee disability.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1975 to October 
1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 1993, November 1995, 
and February 1997 decisions by the RO.  By rating action of 
August 1993, the RO granted a temporary total rating for 
convalescence for left knee surgery from April 15, through 
August 31, 1993, when the 10 percent schedular rating 
previously in effect was restored.  The veteran filed a 
notice of disagreement to this action and a statement of the 
case was issued.  A subsequent rating decision in January 
1994 granted an extension of the temporary total rating for 
convalescence through November 1993, and then assigned a 20 
percent schedular rating, effective from December 1, 1993.  
In February 1994, a substantive appeal to the issue of an 
increased rating for a knee disability was received.  A 
personal hearing before the RO was held in May 1994.  

In June 1994, the hearing officer granted an increased rating 
to 30 percent for the left knee disability.  The hearing 
officer's decision was implemented by rating action in 
November 1995, that assigned an effective date of May 27, 
1994.  At that time, the RO also granted service connection 
for arthritis of the right knee and assigned a 10 percent 
evaluation, effective from August 29, 1995.  The RO denied an 
increased rating for the service-connected low back 
disability and a total rating for compensation purposes based 
on individual unemployability.  

By rating action in March 1996, the RO determined that there 
was clear and unmistakable error in the effective date 
assigned for the 30 percent rating for the left knee 
disability and assigned an effective date of December 1, 
1993.  

By rating action in July 1996, the RO granted a temporary 
total rating for convalescence following surgery of the right 
knee, effective from April 17, 1996, and then restored the 10 
percent rating, effective August 1, 1996.  

By rating action in February 1997, the RO denied the claim 
for a total disability rating for compensation purposes based 
on individual unemployability.  In October 1997, the Board 
remanded the appeal to the RO for additional development.  

By rating action in April 1998, the RO, in part, granted an 
increased rating to 30 percent for the veteran's service-
connected right knee disability, effective from March 21, 
1998.  

(The issues of increased ratings for the veteran's service-
connected low back and bilateral knee disabilities are the 
subject of the remand portion of this decision.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as it pertains to her 
claim for benefits pursuant to the provisions of 38 C.F.R. § 
4.30, have been obtained by the RO.  

2.  The record shows that the veteran was hospitalized from 
April 15 to April 17, 1996 for high tibial osteotomy with 
fixation of the osteotomy system of Zimmer to her right knee, 
and that she was awarded a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30, from April 17, to August 1, 
1996.  

3.  By the end of July 1996, the veteran's osteotomy of the 
right knee was healed with good alignment and good motion.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence beyond July 31, 1996 are not met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The medical evidence of record shows that the veteran 
underwent a right knee high tibial osteotomy with fixation of 
the osteotomy system of Zimmer without complication at a 
private hospital on April 15, 1996.  Postoperatively, the 
veteran was started on physical therapy, toe touch, and 
weight bearing with the knee mobilizer intact.  She tolerated 
the procedure well, postoperatively, and was out of bed with 
her therapy.  The veteran was discharged home on Keflex, 
Percocet, and Coumadin on April 17, 1996, and was instructed 
to continue with her physical therapy and home CPM.  

A copy of a letter from J. M. Aversa, M.D., to the veteran's 
representative dated April 24, 1996, noted that the veteran 
had undergone high tibial osteotomy of the right leg, and was 
expected to require three months of recovery, and activity 
restrictions for a total of six months.  

Follow-up orthopedic consultation dated April 24, 1996, 
indicated that the surgical wound was healing well and there 
were no signs of infection.  The staples were removed and 
Steri-strips were applied.  

A consultation report dated May 8, 1996, indicated that the 
veteran was doing "quite fine."  The wound was well 
approximated.  The veteran reported mild mid-calf discomfort 
which the examiner indicated was probably tendonitis.  At 
that time, the veteran's medications were reduced, and she 
was told to return in three weeks.  

A consultation report dated May 22, 1996, indicated that the 
veteran's right knee was in valgus and doing well.  The 
veteran had muscular pains in her leg which Dr. Aversa opined 
was due to the fact that she was not weight bearing.  At that 
time, the veteran reported several days of discomfort and 
giving way in her left knee.  

On June 19, 1996, the veteran complained of bilateral knee 
pain but reported that it was less than she was experiencing 
previously.  The right knee had excellent range of motion, 
and x-ray studies showed the osteotomy was healed and in good 
alignment.  The examiner indicated that the veteran was to 
return in six weeks.  

A consultation report dated July 31, 1996 indicated that the 
veteran's right knee was doing well and that she had better 
range of motion.  X-ray studies showed the osteotomy was 
healed with good alignment.  The veteran reported discomfort 
in her left knee, and there was some effusion noted in the 
left knee.  

A consultation report on September 11, 1996, indicated that 
the veteran was doing well and had minimal discomfort in her 
knees.  Her legs were well aligned and she had good flexion 
and extension in her right knee.  The veteran was scheduled 
to return for follow-up in January 1997, and she was 
encouraged to walk, and do range of motion and strengthening 
exercises.  

Analysis

In pertinent part, a temporary total convalescent rating may 
be granted when it is established by report at hospital 
discharge or outpatient release that a service-connected 
disability necessitated treatment resulting in surgery 
requiring at least one month of convalescence, surgery with 
severe postoperative residuals (including immobilization of 
at least one major joint or continued use of crutches), or 
immobilization by cast, without surgery, of at least one 
major joint.  38 C.F.R. § 4.30(a)(1), (2) and (3).  The total 
rating will continue for a period of one, two or three months 
from the first day of the month following hospital discharge 
or outpatient release.  Extensions of up to six months beyond 
the initial six months period may be granted on a 
discretionary basis.  38 C.F.R. § 4.30(b)(1) and (2).

It should be pointed out that a temporary total rating for 
convalescence, by definition, contemplates only a temporary 
period of time required by a veteran to recover from the 
immediate effects of surgery.  The private hospitalization 
records reflect that the veteran underwent right knee high 
tibial osteotomy with fixation of the osteotomy system of 
Zimmer on April 15, 1996.  Postoperatively, the veteran was 
started on physical therapy and weight bearing on her right 
lower extremity with a knee mobilizer.  No significant 
postoperative complications were indicated, and she was 
discharged home on April 17, 1996.  

Postoperatively, private clinical records from April 24, 
through July 31, 1996, indicated that the surgical wounds 
healed without infection or complication.  X-ray studies of 
the right knee in June and July showed that the osteotomy was 
healed and that there was satisfactory alignment.  The 
veteran had excellent range of motion when seen on June 19th, 
and better range of motion on July 31, 1996.  The records do 
not indicate that the veteran required the use of any 
prosthetic devices such as crutches or a cane when seen in 
June or July 1996.  The record reflects steady improvement 
during the weeks following surgery in April 1996, and the 
veteran had excellent range of motion in her right knee in 
June 1996.  On July 31, the veteran was shown to be doing 
well with "better" range of motion in the right knee.  
Accordingly, the Board finds no basis for an extension of a 
temporary total disability rating under 38 C.F.R. § 4.30 
beyond July 31, 1996.  


ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond July 31, 1996, is 
denied.  


REMAND

By letter dated September 11, 1998, the RO notified the 
veteran that her appeal was being returned to the Board for 
appellate review.  The RO also informed the veteran that she 
could submit additional evidence directly to the Board, and 
referred her to 38 C.F.R. § 20.1304 for the requirements 
should she choose to submit additional evidence.  On November 
30, 1998, additional evidence was received from the veteran 
that included pictures from left knee surgery reportedly 
performed in October 1998.  The veteran also indicated that 
she was scheduled to see her doctor for additional back 
problems in November 1998.  

VA regulations provide that an appellant will be granted a 
period of 90 days (following the mailing of notice to her/him 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board), or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
the claimant may submit additional evidence.  38 C.F.R. § 
20.1304 (1998).  Significantly, any such pertinent evidence 
submitted:  

..., must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing
on appeal is conducted, formally entered 
on the record orally at the time of the 
hearing.  

38 C.F.R. § 20.1304(c) (1998)  

The Board has carefully reviewed the evidence and procedural 
history of the case, and finds that the veteran has not 
waived her right to have the case referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  

Also, as noted above, the Board remanded the appeal to the RO 
in October 1997, in part, for an examination to determine 
whether the veteran had any functional impairment due to pain 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and to 
consider the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board specifically requested that the examiner express the 
degree of any functional impairment found in terms of the 
degree of additional range-of-motion loss or ankylosis in 
each affected body part, due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  

While the veteran was examined by VA in March 1998, the Board 
finds that the examiner's statements concerning the service 
connection disabilities were confusing and did not provide 
sufficiently detailed information to evaluate each joint in 
issue.  Although the examiner indicated that his overall 
impression was that the veteran was severely disabled due to 
her back and knee problems, he did not express the degree of 
functional loss for each joint as requested.   

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holding in that case was precedent, to be 
followed in all cases presently in remand status.  Id.  

In VAOPGCPREC 23-97 (July 1, 1997), it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Consideration should be given by the RO to this decision.  
Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars, and facial muscle damage.  Also, in VAOPGCPREC 36-97, 
the General Counsel held that DC 5293 (intervertebral disc 
syndrome) involved loss of range of motion and, therefore, 
that sections 4.40 and 4.45 should be applied when a 
veteran's disability is rated under that diagnostic code.  
Therefore, the Board finds that the March 1998 VA examination 
was inadequate and that further development of the record is 
necessary.

When, during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  

In view of the foregoing, the veteran must be afforded 
another VA examination which fully complies with the Board 
instructions below.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to her 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for her 
service-connected back and bilateral knee 
disabilities since 1996.  Based on her 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  In particular, the RO 
should obtain copies of private medical 
records from Dr. Aversa for treatment of 
the veteran's left knee in October 1998 
and her lower back in November 1998.  The 
RO should also request those records 
referenced in her statement of November 
19, 1998.

2.  The veteran should be asked to 
complete an employment statement 
containing hours worked and wages 
received.  The reason for working part-
time or for any time lost from work 
should be specified.

3.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and extent of her 
bilateral knee and low back disabilities.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review in connection with 
the examination, and all indicated tests 
and studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should determine 
as follows:  

a) The normal range of motion of the 
lumbar spine, and any limitation of 
motion in the veteran's lower back 
and knees.  Also, tests for 
stability of each knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate or severe.  

b) Whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

c) Whether pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time?  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups under § 
4.40.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

d) The veteran's ability to engage 
in substantially gainful employment 
as affected by the disabilities of 
the knees and low back should be 
discussed.

The neurological examiner should 
determine as follows:  

(a) Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, or absent 
ankle jerk or other neurological 
findings appropriate to the site of 
the diseased disc?  

(b) Does the veteran have attacks of 
sciatic neuropathy; and if so, are 
the attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected low back 
disability have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should also inform the veteran of 
the consequences of failing to report for 
any scheduled examinations.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should consider the General Counsel 
Opinions discussed above and the case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  This latter case is pertinent to 
the rating(s) to be assigned the service 
connected right knee disability.  In 
Fenderson, the Court held that with 
regard to initial ratings following the 
grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the benefits sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

